Citation Nr: 1816509	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  09-49 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II (DM) with erectile dysfunction prior to May 15, 2017, and in excess of 40 percent for DM with erectile dysfunction and retinopathy thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1960 to June 1969 and from June 1979 to February 1984, including service in the Republic of Vietnam.  He had additional duty with the North Dakota Army National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Fargo, North Dakota, Regional Office (RO).  In a January 2018 rating decision, the RO increased the Veteran's DM evaluation to 40 percent as of May 15, 2017.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In June 2012, April 2014, March 2016, and February 2017 the Board remanded the matter for additional development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACTS

1.  The Veteran's service-connected DM with erectile dysfunction has required insulin, restricted diet, and regulation of activities, but does not have episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or weekly visits to a diabetic care provider has required no hospitalizations.  

2.  For the period prior to May 15, 2017, the Veteran's DM complication of erectile dysfunction would not be compensable if separately evaluated.

3.  As of May 15, 2017, the Veteran had a penis deformity with loss of erectile power.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, but no higher, for diabetes mellitus, type II with erectile dysfunction have been met during the entire appeal period.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 4.1, 4.2 4.7, 4.119, Diagnostic Code (DC) 7913 (2017).

2.  The criteria for a separate 20 percent rating for a penis deformity with loss of erectile power have been met, effective May 15, 2017.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.115 (b), DC 7522 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his/her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Board notes that where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the  possibility that different ratings may be warranted for different time periods.  

The Veteran's DM with erectile dysfunction was assigned a 20 percent evaluation prior to May 15, 2017, and a 40 percent evaluation thereafter, pursuant to 38 C.F.R. § 4.119, DC 7999-7913 (2017).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Unlisted disabilities requiring rating by analogy will be coded first by the numbers of the most closely related body part and "99."  38 C.F.R. § 4.20.

Under Diagnostic Code 7913, a 20 percent rating is warranted for diabetes mellitus that requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  

A 40 percent rating is warranted for diabetes mellitus that requires insulin, restricted diet, and regulation of activities.  

A 60 percent rating is assigned where the Veteran requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or weekly visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. 

A 100 percent rating is assigned when the Veteran requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Non-compensable complications are considered part of the diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, DC 7913, Note(1).  

As the Veteran currently receives separate ratings for diabetic complications of diabetic neuropathy of the bilateral upper and bilateral lower extremities, and bilanitis, the symptoms related to those disabilities cannot be considered in evaluating the level of disability due to diabetes mellitus with erectile dysfunction.  38 C.F.R. § 4.14 (2017) (rating the same manifestation under different diagnoses is to be avoided).

Under 38 C.F.R. § 3.400(o)(2), the effective date in a claim for an increased rating will be one year prior to the date of receipt of the increased rating claim provided that the evidence reflects a worsening of the disability during that one year time period.  See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).  In this matter, the Veteran sought an increase in his evaluation for his service-connected DM on August 27, 2009.  Thus, the Board will evaluate the Veteran's increased rating claim beginning in August 2008.

In November 2008, a VA examination found the Veteran to not have been hospitalized for DM, ketoacidosis, or hypoglycemic reactions.  He had never had ketoacidosis, but reported knowing if he was having a hypoglycemic reaction and controlling them with his diet.  He follows a restricted diet.  The Veteran reported no limitation of his activities due to difficult to control blood sugar.  He was on insulin 2 times a day.  He reported seeing his diabetic care provider every 3 months.  He reported being fully functional in all of his activities of daily living.  The Veteran also reported erectile dysfunction which was complete.  Upon examination, the Veteran was found to have DM and impotence due, in part, to DM.  Upon examination of his genitalia, he was found to have normal testes, epididymis, and spermatic cord.  He had an abdominal wall flat which enveloped his penis.  

In February 2009, a VAMC record indicated the Veteran was advised to get regular exercise. 

In a July 2009 report from his private, treating podiatrist, received by VA on August 27, 2009, the Veteran's activities were restricted, in part, due to his DM.  He was advised to stay active, but try and limit his activity to 15 minutes a day, every other day.  He was told to walk using his walker.  He was advised to do no prolonged driving, standing, walking, or riding on a two-wheeled vehicle.  He was restricted from climbing on ladders or scaffolds. 

In October 2009, a VAMC record indicated the Veteran presented for his 6 month follow-up visit.  He reported having been doing well, and had been camping and fishing.  He reported his blood sugars have generally been doing well, but that he does get dizzy if they drop below a certain range.  

In July 2012, a VA examination indicated the Veteran's DM was managed by prescribed insulin and an oral hypoglycemic agent.  The examiner noted the Veteran required a regulation of his activities as part of his medical management of his DM, but indicated that there was no mention of restriction of activity due to hypoglycemia in his primary care notes or diabetic educator notes.  The Veteran reported he visited his diabetic care provider less than 2 times a month and had no episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past 12 months.  He did not have progressive weight loss or loss of strength attributable to DM.  His DM was not found to have resulted in an aggravation of renal disease.

In November 2015, the Veteran presented at a VAMC for follow-up care. His DM was found to be without complications.  He was advised to adhere to a restricted diet and have daily exercise.  He denied any hypoglycemic or hyperglycemic events.

In February 2016, a VAMC diabetology education note indicated the Veteran used insulin 2 times a day.  He reported doing chair exercises and walking as he was able.  He estimated he exercised three times a week and was advised to be as active as he was able.  

In July 2016, the Veteran submitted a statement indicating that he was having continuous low sugar readings, which reduced after he curtailed his exercise per his private podiatrist's instructions.  He stated that if he exercises or has a lot of activity, his blood sugar will drop and he must take immediate action to correct it.  

In May 2017, a VA examination found the Veteran to have DM managed by a restricted diet, oral hypoglycemic agents, and insulin.  He was found to require a restriction of activities as part of his medical management of his DM.  The examiner found the Veteran's blood sugar control was precarious and likely limited his exercise ability.  The Veteran reported he visited his diabetic care provider less than 2 times a month and had no episodes of ketoacidosis or hypoglycemia requiring hospitalization over the past 12 months.  He did not have progressive weight loss or loss of strength attributable to DM.  His DM was not found to have resulted in an aggravation of renal disease.  In regard to hypoglycemic reactions, the Veteran noted that he experienced low blood sugar reactions 3-4 times per week and stated that he ate a snack with resolution of his low blood sugar reactions.  In regard to activity restrictions, the Veteran noted that he attempted to exercise which he noted resulted in a low blood sugar event requiring a snack.  These activity restrictions effecting blood sugar had not resulted in hospitalization.  

In a separate May 2017 VA examination of the Veteran's male reproductive system, he was found to have erectile dysfunction and a deformity of the penis due to his service connected metal stricture with active chronic yeast blantitis.  Additionally, a concurrent VA examination of the Veteran's eyes indicated he had diabetic retinopathy.  His vision was found to be 20/40 or better in both his eyes.  He did not have any incapacitating episodes attributable to any eye condition.

Based on the foregoing, the Board finds that the Veteran's DM does not warrant a rating in excess of 40 percent at any point during the appeal period.  The Board finds, however, that the VA examinations and the Veteran, himself, all indicated that the Veteran had not been hospitalized at any time for episodes of ketoacidosis or hypoglycemic reactions.  Thus, the Veteran does not satisfy the requirements for a rating of either 60 or 100 percent for his service-connected DM with erectile dysfunction at any time during the period on appeal.  See 38 C.F.R. 4.119, DC 7913 (2017).

As stated above, erectile dysfunction and retinopathy have been found to be complications of the Veteran's DM, but for which compensable disability ratings had not been assigned.  38 C.F.R. § 4.115b, DC 7522 (2017).  The Board must thus determine whether a compensable disability rating can in fact be awarded for erectile dysfunction or for retinopathy. 

Erectile dysfunction is rated by analogy, to "penis, deformity, with loss of erectile power," DC 7522.  See 38 C.F.R. § 4.20, 4.115b (2017).  The rating schedule provides a 20 percent rating for deformity of the penis with loss of erectile power.  This is a conjunctive set of criteria; both must be present to warrant compensation at the sole authorized level, 20 percent.  In this case, the May 15, 2017, VA examination specifically found the Veteran to have a penis deformity and a loss of erectile power.  Thus, as of that examination, the Board finds that the Veteran meets the criteria for a separate rating.  See 38 C.F.R. § 4.20, 4.115b, DC 7522 (2017). 

Additionally, the Veteran's DM has been found to have caused retinopathy as of May 15, 2017.  For retinopathy, the applicable general rating formula provides an evaluation on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  A 10 percent rating is assigned with incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, DC 6006 (2017).  A 10 percent rating for impairment of central visual acuity is assigned when vision in one eye is 20/50 (6/15) and in the other eye is 20/40 (6/12).  38 C.F.R. § 4.79, DC 6066.  Based on the Veteran's May 2017 VA examination, the evidence does not warrant a separate rating for the Veteran's retinopathy.  He has not been shown to have any incapacitating episodes of any duration.  Thus, the preponderance of the evidence is against the claim for a separate compensable ratings for retinopathy.

The Board finds the November 2008, July 2012, and May 2017 VA examiners' medical opinions adequate and highly probative both as to the Veteran's subjective reports and the resulting objective findings.  Specifically, the examiners interviewed the Veteran, reviewed his claims file, and conducted a physical examinations.  Moreover, the examiners had the requisite medical expertise and had sufficient facts and data on which to base their conclusions.  As such, the Board accords the VA examination opinions great probative weight.

The Board has also considered the statements submitted by the Veteran in support of the claim.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses, such as number of insulin doses he is require to take or his level of physical activity.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  Determining whether the Veteran meets some of the criteria for a higher rating requires medical diagnostic testing.  Competent evidence concerning the nature and extent of the Veteran's DM has been provided by the medical personnel who have examined him during the current appeal and who have made pertinent clinical findings in conjunction with the examination.  The medical findings, as provided in the examination reports, directly address the criteria under which his DM is rated.  The Board finds that evidence is the most persuasive and probative evidence.  


ORDER

Entitlement to a 40 percent rating, but no higher, for diabetes, type II, with erectile dysfunction for the entire appeal period, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a separate 20 percent rating for penis deformity with loss of erectile power as of May 15, 2017, is granted, subject to the laws and regulations governing the payment of monetary benefits.






______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


